DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
The response filed on 02/23/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
The parsing step illustrated in ¶0041 does not parse the “calibrated parameter”. It parses a message carrying the calibration result “of the successful or failed calibration” (¶0041) to be displayed on the monitor of fig. 2. 
There is no support for determining “whether the onboard camera is calibrated” by parsing the calibrated parameter. The parsing of a message carrying the calibration result on the CAN bus is for displaying the result, not determining “whether the onboard camera is calibrated”.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 9, 10 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Okada Naoyuki et al. [US 20150183371 A1: already of record] in view of Fang Yong [US 20170103797 A1].
Regarding claim 1, Okada teaches:
1. An automatic calibration method for an onboard camera (i.e. FIG. 14 shows a flow of the calibration processing of the image display system 10A. In the calibration processing, the optical axis parameters are acquired at each state of the actually developed state and actually folded state of the side mirrors 93L, 93R- ¶0122), comprising: 
receiving a calibration start command (i.e. the state acquisition unit 20b of the image generation apparatus 2 acquires the developed or folded state of the side mirrors 93L, 93R and confirms whether the side mirrors 93L, 93R are at the actually developed state (step S21)- ¶0123… However, the state acquisition unit 20b may be configured to acquire the developed or folded state of the side mirrors 93L, 93R, based on a user's input operation. In this case, the user inputs any state of the developed and folded states of the side mirrors 93L, 93R through the operation buttons 4 or touch panel 31- ¶0173), by a vehicle equipped with the onboard camera at a predetermined position (i.e. side mirrors 93L, 93R- fig. 2); 
capturing an image of a target with the onboard camera (i.e. the notice camera 5 captures a periphery area of the vehicle 9 including the marks 70 of the two marking members 7 to acquire a captured image (step S23)- ¶0126), and calibrating a parameter of the onboard camera (i.e. The parameter derivation unit 20c associates the acquired optical axis parameter with the notice camera 5- ¶0129) according to the captured image (i.e. the parameter derivation unit 20c acquires an optical axis parameter indicating an error in the direction of the optical axis of the notice camera 5, based on the captured image GC (step S24)- ¶0127…); and 
in a case that the onboard camera is calibrated, automatically writing the calibrated parameter of the onboard camera into a configuration file (i.e. The parameter derivation unit 20c associates the acquired optical axis parameter with the notice camera 5 and stores the same in the storage unit 27- ¶0129).
However, Okada does not teach explicitly:
parsing the calibrated parameter to determine whether the onboard camera is calibrated.
In the same field of endeavor, Fang teaches:
parsing the calibrated parameter (i.e. a calibration result generated during the calibration into a data structure- Abstract… And the calibration method may further comprises reading the data structure stored in the non-volatile memory through a USB interface and saving the data structure as a binary file- ¶0013) to determine whether the onboard camera is calibrated (i.e. In step S14, the binary file is parsed to obtain the calibration result- ¶0046).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Okada with the teachings of Fang because the calibration result recorded in the data structure is much less than the information quantity of the original calibration log, it reduces the information amount of the printing (Fang- ¶0087).

Regarding claim 2, Okada and Fang teach all the limitations of claim 1 and further teaches:
wherein the calibrating a parameter of the onboard camera according to the captured image comprises: calculating a pitch angle and a yaw angle of the onboard camera (i.e. The optical axis parameter indicates an error between a direction of the optical axis of the camera 5 relative to the vehicle 9 and a design direction, and includes a roll angle, a tilt angle, a pan angle and the like- ¶0112).

Regarding claim 9, apparatus claim 9 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 9 corresponds to method claim 1, and is rejected for the same rationale as used above.  

Regarding claim 10, apparatus claim 10 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore apparatus claim 10 corresponds to method claim 2, and is rejected for the same rationale as used above.  

Regarding claim 17, computer-readable medium storing instructions claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.

Claim 3 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Okada Naoyuki et al. [US 20150183371 A1: already of record] in view of Fang Yong [US 20170103797 A1] and further in view of Uffenkamp Volker et al. [US 20040133376 A1: already of record].

However, Okada and Fang do not teach explicitly:
wherein the calibrating a parameter of the onboard camera according to the captured image comprises: 
calibrating the parameter of the onboard camera according to a Direct Linear Transformation (DLT), Tsai two-step approach or a Zhang Zhengyou camera calibration method.
In the same field of endeavor, Volker teaches:
wherein the calibrating a parameter of the onboard camera according to the captured image comprises: 
calibrating the parameter of the onboard camera according to a Direct Linear Transformation (DLT), Tsai two-step approach or a Zhang Zhengyou camera calibration method (i.e. at least one parameter of calibrating data 86 is ascertained in module 84, using known numerical, photogrammetrical methods, particularly the yaw angle and/or the roll angle and/or the pitch angle and/or at least one parameter of the three-dimensional mounting position of the image sensor system in the motor vehicle coordinate system. Direct linear transformation (DLT) may be used- ¶0055).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Okada and Fang with the teachings of Volker to successfully determine at least one parameter of calibrating data without approximating values in a linear system of equations (Volker- ¶0043).

Regarding claim 11, apparatus claim 11 is drawn to the apparatus using/performing the same method as claimed in claim 3. Therefore apparatus claim 11 corresponds to method claim 3, and is rejected for the same reasons of obviousness as used above.  

Claim 4, 5, 12 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Okada Naoyuki et al. [US 20150183371 A1: already of record] in view of Fang Yong [US 20170103797 A1] and further in view of Schroeder Jamison C. et al. [US 20160267722 A1: already of record].
Regarding claim 4, Okada and Fang teach all the limitations of claim 1.
However, Okada and Fang do not teach explicitly:
wherein the receiving a calibration start command comprises: 
receiving, by an onboard diagnostic system or a micro control unit, the calibration start command from a handheld device communicatively coupled to the vehicle; and sending the calibration start command via a Controller Area Network (CAN) bus to a calibration application
In the same field of endeavor, Schroeder teaches:
wherein the receiving a calibration start command comprises: 
receiving, by an onboard diagnostic system or a micro control unit, the calibration start command from a handheld device communicatively coupled to the vehicle (i.e. The telematics unit 114 may establish a communications channel with the mobile wireless network system 104- ¶0020… a calibration application 203 is provided at a remote computing device 201, which may be, for example, a personal computer, laptop, tablet, smartphone, or other computing device- ¶0033…a general calibration-related command sent to the vehicle 102 may be converted to a specific calibration-related command adapted particularly for a specific vehicle electronic module configuration of the vehicle 102- ¶0034); and sending the calibration start command via a Controller Area Network (CAN) bus to a calibration application (i.e. Examples of suitable network technologies for implementing the vehicle bus 122 in-vehicle network include a controller area network (CAN)- ¶0013).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Okada and Fang with the teachings of Schroeder to (Schroeder- Abstract)

Regarding claim 5, Okada and Fang teach all the limitations of claim 1.
However, Okada and Fang do not teach explicitly:
wherein the receiving a calibration start command comprises: 
receiving, by an onboard diagnostic system or a micro control unit, a calibration start command from a handheld device communicatively coupled to the vehicle; 
sending the calibration start command on a Controller Area Network (CAN) bus; and 
monitoring, by a calibration application, the calibration start command on the CAN bus.
In the same field of endeavor, Schroeder teaches:
wherein the receiving a calibration start command comprises: 
receiving, by an onboard diagnostic system or a micro control unit, a calibration start command from a handheld device communicatively coupled to the vehicle(i.e. The telematics unit 114 may establish a communications channel with the mobile wireless network system 104- ¶0020… a calibration application 203 is provided at a remote computing device 201, which may be, for example, a personal computer, laptop, tablet, smartphone, or other computing device- ¶0033…a general calibration-related command sent to the vehicle 102 may be converted to a specific calibration-related command adapted particularly for a specific vehicle electronic module configuration of the vehicle 102- ¶0034); 
sending the calibration start command on a Controller Area Network (CAN) bus(i.e. Examples of suitable network technologies for implementing the vehicle bus 122 in-vehicle network include a controller area network (CAN)- ¶0013).; and 
monitoring, by a calibration application, the calibration start command on the CAN bus (In other exemplary implementations, both the calibration application 203 at the computing device 201 and the calibration application 213 of the vehicle 102 are utilized together, and the two applications interact with one another to facilitate development and validation processes for the vehicle electronic modules 220- ¶0034). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Okada and Fang with the teachings of Schroeder to facilitate communications with the plurality of electronic modules of the vehicle via the vehicle communications interface (Schroeder- Abstract).

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore apparatus claim 12 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above. 

Regarding claim 13, apparatus claim 13 is drawn to the apparatus using/performing the same method as claimed in claim 5. Therefore apparatus claim 13 corresponds to method claim 5, and is rejected for the same reasons of obviousness as used above

Claim 6 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Okada Naoyuki et al. [US 20150183371 A1: already of record] in view of Fang Yong [US 20170103797 A1] and further in view of Okude Mariko et al. [US 20150222813 A1: already of record].
Regarding claim 6, Okada and Fang teach all the limitations of claim 1.
However, Okada and Fang do not teach explicitly:
further comprising: displaying a message of successful calibration on a screen in response to the calibration of the onboard camera.
In the same field of endeavor, Okude teaches:
(i.e. FIG. 15 shows an example of display output 1500 at the display unit 50 in step S1121. Upon completion of the calibration of the camera, the icon 141 changes to the icon 151 and the display message 140 switches to the display message 150- ¶0079).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Okada and Fang with the teachings of Okude to reducing the amount of communication considerably (Okude- ¶0049).

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore apparatus claim 14 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above. 

Claims 7, 8, 15 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Okada Naoyuki et al. [US 20150183371 A1: already of record] in view of Fang Yong [US 20170103797 A1] and further in view of Hsien Ta et al. [US 20140327765 A1: already of record].
Regarding claim 7, Okada and Fang teach all the limitations of claim 2.
However, Okada and Fang do not teach explicitly:
further comprising: 
determining a failure calibration of the onboard camera, in a case that the pitch angle or the yaw angle exceeds respective threshold value, or in a case that the calibrated parameter of the onboard camera is not returned over a predetermined period of time.
In the same field of endeavor, Hsien teaches:

determining a failure calibration of the onboard camera, in a case that the pitch angle or the yaw angle exceeds respective threshold value (i.e. In an embodiment of the invention, when a level of the transportation vehicle being wobbled or tilted exceeds a threshold value, the camera image calibrating system adjusts the image transformation relationship until the image complies with the image preset condition, according to a directional relationship between the image capturing directional angle and the vehicle directional angle- ¶0012), or in a case that the calibrated parameter of the onboard camera is not returned over a predetermined period of time.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Okada and Fang with the teachings of Hsien in order to maintain the precision of warning function (Hsien ¶0007).

Regarding claim 8, Okada and Fang teach all the limitations of claim 1.
However, Okada and Fang do not teach explicitly:
further comprising: 
adjusting a position of the vehicle and/or a position of the onboard camera; and 
recalibrating in response to a failure calibration of the onboard camera.
In the same field of endeavor, Hsien teaches:
further comprising: 
adjusting a position of the vehicle and/or a position of the onboard camera (i.e. the adjusting holder adjusts a pitch angle of the image capturing unit- ¶0017); and 
recalibrating in response to a failure calibration of the onboard camera value (i.e. In an embodiment of the invention, when a level of the transportation vehicle being wobbled or tilted exceeds a threshold value, the camera image calibrating system adjusts the image transformation relationship until the image complies with the image preset condition, according to a directional relationship between the image capturing directional angle and the vehicle directional angle- ¶0012).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Okada and Fang with the teachings of Hsien in order to maintain the precision of warning function (Hsien ¶0007).

Regarding claim 15, apparatus claim 15 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore apparatus claim 15 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above. 

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore apparatus claim 16 corresponds to method claim 8, and is rejected for the same reasons of obviousness as used above. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488